Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-15-00185-CV

            BEXAR COUNTY HOSPITAL DISTRICT d/b/a University Health System,
                                  Appellant

                                                   v.
                                              Theresa L
                                        Theresa L. ESPINOZA,
                                               Appellee

                      From the County Court at Law No. 10, Bexar County, Texas
                                       Trial Court No. 385685
                            Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: May 20, 2015

DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion contains a certificate of service

to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against the party who incurred

them.

                                                     PER CURIAM